Title: To Thomas Jefferson from William Carmichael, 8 May 1788
From: Carmichael, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Aranjuez 8th May 1788
          
          Mr. Symond delivered me on the 3d instant your[s] of the 1st. of Feb. The cypher inclosed in that letter has enabled me to profit altho’ late of information: I shall in[close] the one left with [me] by Mr. Barclay and Mr. Franks, and trust [mine] to the care of Mr. Symond, in order that you may have it in your power by seeing the paper to discover the reason of this extraordinary mistake. I regret exceedingly that this circumstance should have so long interrupted an intercourse which would have been both agreable and useful to me. I have no advice of an official nature [from] America for many months […]: The Pacquet brought me by Mr. Symond consisted of old newspapers and a scrap of paper announcing that they were forwarded from the office in the Absence of Mr. Jay. That paper is dated the 8 November. I had the honor to address you last week by a Russian Courier to which I have very little to add, except that by a Letter which I have since received from one of our Captains at Algiers, I find, they have abandonned the protection of Spain; In consequence perhaps of what I mentioned to the Spanish Consul, in conformity to your Ideas, that the United States would not indemnify him for what the Dey might think proper to exact in case of the Death of one or more of them while under his protection. I have done all in my power to serve these Unfortunate People. I pity their situation and hence can bear with more patience their reproaches. I send you the inclosed Letter, in order that you may see the manner of thinking of one of them. They have sent me Many Letters and by the way of Marseilles which to me were exceedingly expensive, especially at a time, when as Yr. Exy. knows I was obliged to live on my own personal credit here. Their Letters I have not only forwarded with care, but have written to their relatives to tranquillize them as well as I could, on the situation of their Friends in Captivity. Mr. Eden arrived here the 6th, an Indisposition prevented him from having an audience of the Minister yesterday. This day he waited upon him at twelve and I suppose will be presented on Saturday. I imagine he will imploy that coquettry here which he pretends the Court of France practises for some time with those of Vienna and  Petersburg. But our Cte. will teach him that honesty is the best Policy. The minister is of a suspicious nature as are most of his whom I have known.—A high reputation for abilities in another puts one on their guard, when an exertion on the part of each is to take place. Hence the person on the defensive is disposed to chuse his arms his own ground &c. Perhaps this being the case Mr. Eden may meet with [an] adversary &c. like a […] fellow of whom I have heard who fought in retreat until his unweildy Antagonist out of breath was constrained to call a parley when he insisted he would fight no more until the other stood firm. The other in reply assured him that until he had fought him over six acres, he would never make a stand as that had been invariably his manner when he received a challenge. Of course our hero retired with the poor consolation of having sweated in the feild of Battle to no purpose. In a very short time I shall have the honor of making my remarks to you on what is yet in embrio. I mentioned the sailing of the Squadron from Cadiz the 22d. I amongst others wished to know its destination. Several who have spoken on this subject to the Minister, have assured me that he had invariably ans’d that it was merely a squadron of evolution to try the sailing of some late constructed vessels. Mr. L ―― n last night on his honor Assured me that he had received no instructions to ask any questions on this Subject but that the Minister had given him the same Assurances as those Above mentioned. Yesterday I was told by the ambassador of Portugal their minister had assured him that it would soon enter into the Mediterranean. I can only repeat the title of the Comedy much ado about Nothing and I cannot persuade myself that the Object held to view is the real one, altho’ I have seen and see so many Absurdities every day that on these points I ought not to be sceptical; I write these particulars to you merely that by comparing language you may draw something from the court where you are for I presume the motives are well known there. I must observe however that this fleet is to go to the westward with provisions for 4 months. I am just Informed that the Ct. de Florida Blanca has told Mr. Eden this day that the Squadron is to cruise to the Westward and then to enter into the Mediterranean. I have written to you in cypher in some parts of my Letter merely to shew you that I am happy at the Idea of having it in my power to render the Intercourse more frequent as nothing will give me greater pleasure, than the hope. of meriting your confidence and esteem. You will set me right in some mistakes which you see I have made. By Mr. Symond I mean to send you  one or two publications which I hope will interest your curiosity, I flatter myself that I shall hear from you now and then, for it is almost the only Consolation I receive. With sentiments of the highest Respect & Esteem I have the honor to be Yr. Excys Obliged & Most Humble Sert,
          
            Wm. Carmichael
          
        